Case 2:12-cv-05583-SIL Document 252 Filed 11/08/19 Page 1 of 3 PageID #: 3056



                                                             MOSER LAW FIRM, P.C.
Steven J. Moser
Direct: 631.759.4054
Text: 631.759.4054
Fax:    631.759.4054
smoser@moseremploymentlaw.com



                                                                     November 8, 2019

VIA ECF

Hon. Steven I. Locke, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
PO Box 9014
Central Islip, New York 11722

Re:    Mendez et al v. U.S. Nonwovens Corp. et al,
       Case No. 12-cv-05583-SIL

Dear Judge Locke:

        I represent the Plaintiffs in the above captioned matter. Please accept this status report
and letter motion to withdraw as counsel for Daniel Sante, one of the named Plaintiffs and class
representatives.

                                           Status Report

        The terms of the settlement have been agreed upon. The inability to locate one of the
class representatives has prevented the execution of the documents necessary to finalize the
settlement.

                                       Motion to Withdraw

       Local Civil Rule 1.4 states that:

       An attorney who has appeared as attorney of record for a party may be relieved… only by
       order of the Court… Such an order may be granted only upon a showing by affidavit or
       otherwise satisfactory reasons for withdrawal… and the posture of the case, including its
       position, if any, on the calendar and whether or not the attorney is asserting a retaining or
       charging lien. All applications to withdraw must be served upon the client and (unless
       excused by the Court) upon all other parties.

       In this District, “[i]t is well-settled that a lawyer may seek to withdraw when the client
renders it unreasonably difficult for the lawyer to carry out such employment effectively.”


                  3 school street, suite 207b, glen cove, New York 11542
                            www.moseremploymentlaw.com
Case 2:12-cv-05583-SIL Document 252 Filed 11/08/19 Page 2 of 3 PageID #: 3057


                                                                 MOSER LAW FIRM, P.C.
Status Report and Letter Motion to Withdraw to
  Hon. Steven I. Locke, USMJ
November 8, 2019
Page 2 of 3



United States v. Lawrence Aviation Indus., No. 06-CV-4818, 2011 WL 601415, at *1 (E.D.N.Y
Feb. 11, 2011) (internal quotation marks and alterations omitted). In this regard, satisfactory
reasons for withdrawal include “a client’s lack of cooperation, including lack of communication
with counsel.” Naguib v. Pub Health Solutions, No. 12-CV-2561, 2014 WL 2002824, at *1
(E.D.N.Y. May 15, 2014) (granting a withdrawal motion where the client refused to
communicate and cooperate with counsel).

       On September 27, 2019 my Case Coordinator, Kristell Barrera, called Daniel Sante at his
mobile phone. The telephone number was no longer in service.

       On September 27, 2019 Kristell Barrera called Daniel Sante at his home phone. The
phone number was restricted and unavailable.

       On October 1, 2019 we called known acquaintances of Daniel Sante. We were informed
that Mr. Sante is no longer in the United States and has returned to El Salvador.

        On October 1, 2019 Kristell Barrera mailed a letter for Daniel Sante at his address on file
via certified mail, return receipt requested, requesting that he contact our office immediately.
The return receipt was returned unsigned on October 9, 2019.

      On October 10, 2019 phone calls to Daniel Sante at his cell phone and home phone
numbers were placed by Kristell Barrera with the same results as on September 27, 2019.

      On October 22, 2019 we reviewed the tracking information on the letter mailed on
October 1, 2019. The US Postal Service confirmed delivery of the letter on October 7, 2019.

       On November 4, 2019 Kristell Barrera called Daniel Sante’s home telephone number.
That number was not in service. Ms. Barrera also called Mr. Sante’s cell phone number, which
was then a working number. She left a message for him to contact the office.

       On November 4, 2019 a representative of the firm traveled to Mr. Sante’s last known
address and spoke with a current tenant. The tenant stated that Mr. Sante does not reside at the
address.

        On the evening of November 4, 2019, a representative of the firm returned Mr. Sante’s
last known address. A letter was left asking Mr. Sante to contact our office.

       As of the date of this application, we have not received any response from Mr. Sante.

       The withdrawal from representation will permit the settlement to be consummated.



                  3 school street, suite 207b, glen cove, New York 11542
                            www.moseremploymentlaw.com
Case 2:12-cv-05583-SIL Document 252 Filed 11/08/19 Page 3 of 3 PageID #: 3058


                                                            MOSER LAW FIRM, P.C.
Status Report and Letter Motion to Withdraw to
  Hon. Steven I. Locke, USMJ
November 8, 2019
Page 3 of 3



                                                 Respectfully submitted,


                                                 /s/
                                                 Steven J. Moser




                  3 school street, suite 207b, glen cove, New York 11542
                            www.moseremploymentlaw.com
